

115 HR 61 IH: Fair Chance for Youth Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 61IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the expungement and sealing of youth criminal records, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Chance for Youth Act of 2017. 2.Youth sealing and expungement (a)In generalChapter 229 of title 18, United States Code, is amended by adding at the end the following:
				
					DExpungement and Sealing of Youth Criminal Records
						
							Sec.
							3631. Youth Offense Expungement and Sealing Review Board.
							3632. Expungement and sealing for youth.
							3633. Definitions.
							3634. Reporting.
						3631.Youth Offense Expungement and Sealing Review Board
 (a)In generalThe Chief Judge for each Federal District shall establish— (1)a Youth Offense Expungement and Sealing Review Board (hereinafter in this section referred to as the Review Board) to review petitions for discretionary expungement and sealing of youth offenses; and
 (2)the rules and procedures governing the operation of the Review Board in the exercise of its powers under subsection (c).
 (b)CompositionThe Review Board shall include one representative, selected by the Chief Judge to serve without compensation, from each of the following:
 (1)The Department of Justice. (2)The United States Probation and Pretrial Services System.
 (3)The Office of the Federal Defender or a designated Criminal Justice Act panel attorney or private criminal defense attorney.
 (c)PowersThe Review Board shall— (1)review petitions under this subchapter to determine whether the youth, and the offense on which the petition is based, meet the eligibility requirements for expungement or sealing consideration;
 (2)for petitions meeting the eligibility requirements, evaluate those petitions on the merits in order to make a recommendation on the advisability of granting the petition; and
 (3)convey its recommendation, with a written explanation, to the Chief Judge in each Federal District, or a designee of the Chief Judge, for consideration.
 (d)RecommendationIn making its recommendation, the Review Board— (1)shall consider all the evidence and testimony presented in the petition and any hearings held on the petition;
 (2)may not consider any arrest or prosecution that did not result in a conviction and that took place prior to the conviction or arrest the petitioner is seeking to expunge or seal; and
 (3)shall balance— (A)the public safety, the interest of public knowledge, and any legitimate interest of the Government in maintaining the accessibility of the protected information; against
 (B)the interest of the petitioner in having the petition granted, including the benefit to the petition’s ability to positively contribute to the community, and the petitioner’s conduct and demonstrated desire to be rehabilitated.
 (e)Court To consider and decide upon petitionsThe Court shall consider and decide upon each petition for which the court receives a recommendation from the Review Board. The Court’s decision to grant or deny the petition shall give significant weight to the Review Board recommendation. The Court shall grant the petition unless the Government shows the interests described in subsection (d)(3)(A) outweigh the interests of the petitioner described in subsection (d)(3)(B).
 (f)One opportunityA youth may only file a petition for expungement or sealing under this subchapter once and the decision of the district court on the petition shall be final and is not appealable.
 (g)Online forms for petitionsThe Director of the Administrative Office of the United States Courts shall create and make available to the public, online and in paper form, a universal form to file a petition under this section, and establish a process under which indigent petitioners may obtain a waiver of any fee for filing a petition under this section.
 (h)Making available standard forms for court ordersThe Director of the Administrative Office of the United States Courts shall create and make available to the Chief Judge of every Federal district standard expungement and sealing orders that empower the petitioner to seek destruction of records in accordance with the order.
							3632.Expungement and sealing for youth
 (a)Expungement petition eligibilityA youth may petition a district court of the United States for expungement— (1)of the record of any misdemeanor or nonviolent felony drug conviction 3 years after the youth has completed every term of imprisonment related to that misdemeanor or nonviolent felony drug conviction;
 (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any misdemeanor or nonviolent offense 3 years after the person has completed every term of imprisonment related to that misdemeanor or nonviolent offense conviction; and
 (3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of.
 (b)Sealing petition eligibilityA youth may petition a district court of the United States, for sealing— (1)of the record of any nonviolent conviction 5 years after the youth has completed every term of imprisonment related to that nonviolent conviction;
 (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any offense 10 years after the person has completed every term of imprisonment related to that offense conviction; and
 (3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of.
 (c)Notice of opportunity To file petitionA youth shall be informed of the eligibility to, procedures for, and benefits of filing an expungement or sealing petition—
 (1)by the District Court on the date of conviction; (2)by the Office of Probation and Pretrial Services on the date the youth completes every term of imprisonment; or
 (3)if the arrest or prosecution does not result in a conviction, then by the Department of Justice on the date the case is disposed of.
 (d)Grant of petitionIf a court grants a petition under this section— (1)the person to whom the record pertains may choose to, but is not required to, disclose the existence of the record, and the offense conduct and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense conduct, shall be treated as if it never occurred;
 (2)the court shall destroy each paper and electronic copy of the record in the possession of the court;
 (3)the court shall issue an expungement or sealing order requiring the destruction of any paper and electronic copies of the record by any court, law enforcement officer, law enforcement agency, treatment or rehabilitation services agency, or employee thereof in possession of those copies;
 (4)any entity or person listed in paragraph (3) that receives an inquiry relating to the record shall reply to the inquiry stating that no such record exists; and
 (5)except as provided in subsection (f), no person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement for failing to acknowledge the record or respond to any inquiry made of the petitioner or the parent relating to the record, for any purpose.
								(e)Civil actions
 (1)In generalIf an individual who has a record expunged or sealed under this section brings an action that might be defended with the contents of the record, there shall be a rebuttable presumption that the defendant has a complete defense to the action.
 (2)Showing by plaintiffIn an action described in paragraph (1), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the record would not prevent the defendant from being liable.
 (3)Duty to testify as to existence of recordThe court in which an action described in paragraph (1) is filed may require the plaintiff to state under oath whether the plaintiff had a record and whether the record was expunged or sealed.
 (4)Proof of existence of recordIf the plaintiff in an action described in paragraph (1) denied the existence of a record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.
 (f)Attorney General nonpublic recordsThe Attorney General shall— (1)maintain a nonpublic database of all records expunged or sealed under this subchapter;
 (2)disclose, access, or utilize records contained in the nonpublic database only— (A)in defense of any civil suit arising out of the facts contained in the record;
 (B)to determine whether the individual to whom the record relates is eligible for a first-time-offender diversion program;
 (C)for a background check that relates to law enforcement employment or any employment that requires a Government security clearance; or
 (D)if the Attorney General determines that disclosure is necessary to serve the interests of national security; and
 (3)to the extent practicable, notify the individual to whom the record pertains of the disclosure unless it is made pursuant to paragraph (2)(D).
 3633.DefinitionsIn this subchapter— (1)the term youth means an individual who was 21 years of age or younger at the time of the criminal offense for which the individual was arrested, prosecuted, or sentenced;
 (2)the term nonviolent felony means a Federal criminal felony offense that is not— (A)a crime of violence; or
 (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act);
 (3)the term record means information, whether in paper or electronic form, containing any reference to— (A)an arrest, conviction, or sentence of an individual for an offense;
 (B)the institution of juvenile delinquency or criminal proceedings against an individual for the offense; or
 (C)adjudication, conviction, or any other result of juvenile delinquency or criminal proceedings; (4)the term expunge—
 (A)means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record; and
 (B)has the effect described in section 3631(g), including— (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (5)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 3631(g), including—
 (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (6)the term conviction— (A)means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury; and
 (B)for the purposes of this section— (i)multiple convictions shall be deemed to be one conviction if the convictions result from or relate to the same act or acts committed at the same time; and
 (ii)multiple convictions, not to exceed 3, that do not result from or relate to the same act or acts committed at the same time shall be deemed to be one conviction if the convictions result from or relate to the same indictment, information, or complaint, or plea of guilty; and
 (7)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means.
 3634.ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, the Attorney General shall issue a public report that—
 (1)describes— (A)the number of expungement and sealing petitions granted and denied; and
 (B)the number of instances in which the office of a United States attorney supported or opposed an expungement or sealing petition; and
 (2)includes any supporting data that the court determines relevant but does not name any petitioner.. 3.Retroactive EffectThis Act and the amendments made by this Act apply with respect to youth without regard to whether they become involved in the Federal criminal justice system before, on, or after the date of the enactment of this Act.
		